Evans, Judge.
A police officer of Eastman, Georgia received information from a reliable informant two or three days before the last Sunday in April 1974, that illegal drugs would be flown into the Eastman airport. No search warrant was obtained, but the airport was put under surveillance on that Sunday. A state trooper, who was on "radar alert,” arrived at the airport and was told of the suspected criminal activity. The trooper agreed to observe the road leading away from Eastman and the airport. The suspect arrived by plane, and was observed in an automobile which turned in the direction of the state trooper. The suspect was stopped by the trooper for a routine check of licenses. He was first arrested for an expired tag, and upon the immediate arrival of the Eastman officers thereafter, the drugs were observed in plain view in a box inside the automobile.
The defendant was indicted separately for two offenses of possession of dangerous drugs. His motions to suppress this evidence were denied. Defendant appeals. Held:
1. A limited right to stop automobiles on the highway is allowed under the state’s police power. Anderson v. State, 123 Ga. App. 57 (2) (179 SE2d 286); *638State v. Swift, 232 Ga. 535 (1) (207 SE2d 459).
Submitted January 14, 1975
Decided April 7, 1975
Rehearing denied April 28, 1975
Smith & Harrington, Will Ed Smith, for appellant.
Albert D. Mullís, District Attorney, for appellee.
2. Having received reliable information from the Eastman police officers that illegal drugs would arrive at the Eastman airport, and having been alerted as to the automobile in question, the state trooper had sufficient probable cause to stop the moving vehicle and search for the suspected illegal drugs, all of which was based upon information to the officers by a reliable informant that the drugs would arrive on that particular Sunday. Register v. State, 124 Ga. App. 136 (183 SE2d 68), and cases cited on pages 138-139.
3. The drugs were then observed after the defendant was stopped for a routine traffic check, who was then arrested for driving with an expired tag. The police officers who arrived immediately saw the drugs in plain view. See Anderson v. State, 123 Ga. App. 57 (1) (179 SE2d 286); Lowe v. State, 230 Ga. 134, 136 (2) (195 SE2d 919); Ker v. California, 374 U. S. 23, 43 (83 SC 1623, 10 LE2d 726); Harris v. United States, 390 U. S. 234 (88 SC 992, 19 LE2d 1067); State v. Swift, 232 Ga. 535 (1), supra.
4. Under the circumstances set out above, there was not an illegal search and seizure of the illegal drugs, and the court did not err in denying the motion to suppress.

Judgment affirmed.


Deen, P. J., Clark, Webb and Marshall, JJ., concur. Bell, C. J., Pannell, P. J., Quillian and Stolz, JJ., dissent.